Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
a.	Paragraph starting on page 19, line 30 (see amendment dated 8/10/22)
line 9, change “wire(24b)” --wire (24b)--.
Appropriate correction is required.
Claim Objections
Claims 10-13 and 16-19 are objected to because of the following informalities:
a.	Claim 10, line 3; and Claim 16, line 3, “the supply power voltage” should be “supply the power supply voltage”;
b.	Claim 11, line 5; and Claim 17, line 5, “input and output” should be “input/output”;
c.	Claim 11, line 7; and Claim 17, line 7, “a power supply voltage” should be “the power supply voltage”;
d.	Claim 12, line 2; and Claim 18, line 2, “a common supply line” should be “a first common supply line”;
e.	Claim 12, line 3-4; and Claim 18, line 3-4, “one of the adjacent one of the wiring modules or the another adjacent one of the wiring modules” should be “one of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules”;
f.	Claim 12, line 5-6; and Claim 18, lines 5-6, “another of the adjacent one of the wiring modules or the another adjacent one of the wiring modules” should be “another of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules”; and
g.	Claim 13, lines 7-8; and Claim 19, lines 3-4, “at least one of the adjacent one of the wiring modules or the another adjacent one of the wiring modules” should be at least “one of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules”.
Appropriate correction is required.
Suggest Claim Amendments
The Examiner suggests the following claim amendments to address the issues raised in the instant action.

9 . A wiring structure comprising:
a plurality of wiring modules configured to be installed on a rail that extends in a predetermined first direction, the wiring modules adjacent to one another along the rail, by being placed on the rail from a second direction, the second direction orthogonal to the predetermined first direction, wherein each of the plurality of wiring modules includes, connected thereto a first lead wire extending in a third direction that intersects the predetermined first direction and the second direction, the first lead wire extending from a first face of a respective one of the wiring modules that faces the third direction;
an input-output unit configured to be attached to the plurality of wiring modules from the second direction to thereby be electrically connected to the plurality of wiring modules,
a first cable duct extending in the predetermined first direction is arranged on a side opposite to a side of the third direction with respect to the rail; and
a wire through module is further provided, the wire through module being arranged on the rail so as to be adjacent to the wiring modules by being placed on the rail from the second direction, the wire through module having a through module power line configured to deliver a power supply voltage supplied from an adjacent one of the wiring modules, to another adjacent one of the wiring modules, and a through space configured to allow the first lead wire to pass through the through space,
wherein the first lead wire is configured to pass through the through space and reach to the first cable duct.

10. The wiring structure according to claim 9, wherein:
the plurality of wiring modules includes at least one power supply wiring module (PSWM) configured to supply the 
the at least one PSWM includes a PSWM supply line configured to deliver the power supply voltage supplied from the first lead wire of the at least one PSWM, to the input-output unit, and a PSWM power line configured to deliver the power supply voltage to the adjacent one of the wiring modules.

11. The wiring structure according to claim 9, wherein:
the plurality of wiring modules includes at least one signal wiring module (SWM) configured to transfer a signal that is inputted to and outputted from the input-output unit; and
the at least one SWM includes:
an input/output line connecting the input-output unit and the first lead wire of the at least one SWM,
a SWM supply line configured to deliver [[a]] the power supply voltage supplied from the adjacent one of the wiring modules, to the input-output unit, and
a SWM power line configured to deliver the power supply voltage to the another adjacent one of the wiring modules.

12. The wiring structure according to claim 11, wherein the at least one SWM further includes a first common supply line configured to deliver a common signal supplied from one of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules, to the input-output unit, and a second common signal line configured to deliver the common signal to another of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules.

13. The wiring structure according to claim 12, wherein:
each of the plurality of wiring modules further includes, connected thereto, a second lead wire extending in a direction opposite to the third direction, the second lead wire extends from a second face of each of the wiring modules that faces opposite to the third direction; and
one of the wiring modules is a common wiring module configured to deliver the common signal supplied from the first lead wire or the second lead wire of the common wiring module, to at least one of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules.

14. The wiring structure according to claim 9, wherein:
each of the plurality of wiring modules further includes, connected thereto, a second lead wire extending in a direction opposite to the third direction, the second lead wire extends from a second face of the respective one of the wiring modules that faces opposite to the third direction;
a second cable duct extending in the predetermined first direction is arranged so that the second cable duct is on the side of the third direction with respect to the rail; and
the first lead wire is further configured to reach at least to the second cable duct.

15 A wiring structure comprising:
a plurality of wiring modules configured to be installed on a rail that extends in a predetermined first direction, the wiring modules adjacent to one another along the rail, by being placed on the rail from a second direction, the second direction orthogonal to the predetermined first direction, wherein each of the plurality of wiring modules includes, connected thereto:
a first lead wire extending in a third direction that intersects the predetermined first direction and the second direction, the first lead wire extending from a first face of
a respective one of the wiring modules that faces the third direction, and
a second lead wire extending in a direction opposite to the third direction, the second lead wire extends from a second face of the respective one of the wiring modules that faces opposite to the third direction;
an input-output unit configured to be attached to the plurality of wiring modules from the second direction to thereby be electrically connected to the plurality of wiring modules;
a first cable duct extending in the predetermined first direction is arranged on a side of the third direction with respect to the rail, the first lead wire is configured to reach to at least the first cable duct; and
a wire through module (WTM) is further provided, the WTM being arranged on the rail so as to be adjacent to the wiring modules by being placed on the rail from the second direction, the WTM having a WTM power line configured to deliver a power supply voltage supplied from an adjacent one of the wiring modules, to another adjacent one of the wiring modules, and a through space configured to allow the second lead wire to pass through the through space and reach to the first cable duct.

16. The wiring structure according to claim 15, wherein:
the plurality of wiring modules include at least one power supply wiring module (PSWM) configured to supply the 
the at least one PSWM includes a PSWM supply line configured to deliver the power supply voltage supplied from the first lead wire of the at least one PSWM, to the input-output unit, and a PSWM power line configured to deliver the power supply voltage to the adjacent one of the wiring modules.

17. The wiring structure according to claim 15, wherein:
the plurality of wiring modules include at least one signal wiring module (SWM) configured to transfer a signal that is inputted to and outputted from the input-output unit; and
the at least one SWM includes:
an input/output line connecting the input-output unit and the first lead wire of the at least one SWM,
a SWM supply line configured to deliver [[a]] the power supply voltage supplied from the adjacent one of the wiring modules, to the input-output unit, and
a SWM power line configured to deliver the power supply voltage to the another adjacent one of the wiring modules.

18. The wiring structure according to claim 17, wherein the at least one SWM further includes a first common supply line configured to deliver a common signal supplied from one of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules, to the input-output unit, and a second common signal line configured to deliver the common signal to another of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules.

19. The wiring structure according to claim 18, wherein one of the wiring modules is a common wiring module configured to deliver the common signal supplied from the first lead wire or the second lead wire of the common wiring module, to at least one of (i) the adjacent one of the wiring modules or (ii) the another adjacent one of the wiring modules.

20. The wiring structure according to claim 15, wherein:
a second cable duct extending in the predetermined first direction is arranged so that the second cable duct is on a side opposite to the side of the third direction with respect to the rail; and
the second lead wire is further configured to reach at least to the second cable duct.

	REASONS FOR ALLOWANCE
Claims 9-20 are allowed due to the current applicant amendments and reasons indicating allowable subject matter set forth in the previous office action  See reasons for claim 8 for allowability of claim 9 and see reasons for claim 7 for allowability of claim 7. .
Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification and Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  8/13/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835